DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 4/5/2022 has been entered.
Drawings
The drawings are objected to because “container”, “an outlet nozzle” and “packet” as cited in the claims and disclosure are not clearly identified from the given figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 23 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evers (US 2006/0054641).
Regarding claim 16, Evers discloses a station for covering a bread roll half of a bread roll with a sauce in a preparation line of a fast food restaurant (fig.1-4), comprising: a table (20, see horizontal section of 20) having an input side for receiving the bread roll half, an output side which is opposite the input side for outputting the bread roll half covered with the sauce (see fig.2, can receive bread roll from left to right), a front side connecting the input side and the output side, and a rear side opposite the front side (front and back side of the horizontal section of 20); a receiving space (space in 3) of a base body (3) configured to receive a container (2) comprising the sauce ([0020], “sauce”), and the base body arranged over the table at a working distance from the front side (see 3 in fig.2) and from which an outlet nozzle (8) of the container oriented towards the table protrudes at a vertical distance from the table when the container is received in the receiving space so that the bread roll half which is to be covered with the sauce can be placed on the table below the outlet nozzle of the container (see fig.2); and a pressure actuator (11) that can be actuated by the user (via 21) and which is designed to dispense the sauce from the container onto the bread roll half when the container is received in the receiving space and actuated by the user, wherein the actuator is at least one of a pneumatic actuator ([0019], “pneumatic”)  and an electric drive.  
Regarding claim 23, Evers discloses the base body (3) comprises a base plate (plate below 9, see fig.2) having a lower face for placing the base body on and an upper face opposite the lower face, the receiving space being arranged adjacent to the upper face (see fig.2).  
Regarding claim 30, Vera discloses the table comprises a clearance below the outlet nozzle of the container when the container is received in the receiving space (see fig.2).  
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vera (US 9,420,802).
Vera discloses a station for covering a bread roll half of a bread roll with a sauce in a preparation line of a fast food restaurant (fig.1-6), comprising: a table (8) having an input side for receiving the bread roll half, an output side which is opposite the input side for outputting the bread roll half covered with the sauce (shape of 8 can receive bread roll from left to right), a front side connecting the input side and the output side (middle front portion of 8), and a rear side opposite the front side (middle back side of 8); a receiving space (space within 6s) of a base body (6s) configured to receive a container (1) comprising the sauce (9), and the base body arranged over the table at a working distance from the front side and from which an outlet nozzle (12) of the container oriented towards the table protrudes at a vertical distance from the table when the container is received in the receiving space so that the bread roll half which is to be covered with the sauce can be placed on the table below the outlet nozzle of the container (see fig.1); and a pressure actuator (via compressor 4) that can be actuated by the user (via 3) and which is designed to dispense the sauce from the container onto the bread roll half when the container is received in the receiving space and actuated by the user, wherein the actuator is at least one of a pneumatic actuator (col 10, ll.34-53)  and an electric drive.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evers (US 2006/0054641) in view of Howe (EP 0479559).
 	Evers is silent in disclosing the pneumatic actuator comprises a pneumatic cylinder having a cylinder body and a piston that is movable under pressure in the cylinder body and that has a piston rod.
However, Howe teaches the commonality of having a pneumatic actuator (col 2, ll.4-7) comprises a pneumatic cylinder (26) having a cylinder body and a piston (23) that is movable under pressure in the cylinder body and that has a piston rod (25). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the actuator of Evers to a pneumatic one as taught by Howe in order to provide a high force and cost effective device.      







Allowable Subject Matter
Claims 17-18, 21-22, 24-29 and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the above claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z/Examiner, Art Unit 3754   

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754
06/16/2022